Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 10 recites the degradable component comprises polyvinyl alcohol, however, claim 11, which depends from claim 10, broadens the degradable components.  Clarification of the claim limitation is requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11 and 22-26 are rejected under 35 U.S.C. 102 (a) (1) as being  anticipated by Robb et al. (US 2013/025860 A1) (“Robb” herein)

(Claims contain only selected species)

Claim 1
Robb discloses a composite diversion material, comprising:
 	an agglomeration of a non-degradable component and a degradable component,
wherein:
 	the non-degradable component comprising two comprises three or more non-
degradable particulates, wherein the non-degradable particulates have a long term
 permeability at 7,500 psi of at least about 20 D; and
 the degradable component is coated onto and encapsulates coated onto and
encapsulating the non-degradable component, wherein a portion of the degradable
component is disposed between at least two of the three or more non-degradable
particulates; and
 	wherein the composite diversion material is configured to block fluid from entering a fracture located in a subterranean formation before degradation of the degradable component. [0008-0011; 0020; 0025]
 	Since Robb discloses the same composite diversion material comprising a non-degradable component , it would have the non-degradable particulates have a long term  permeability at 7,500 psi of at least about 20 D, and the degradable component would coat onto and encapsulates coated onto and
encapsulating the non-degradable component and be disposed between at least two of the three or more non-degradable particulates.
See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Robb discloses the composite diversion material of claim 1, wherein the non-degradable particulates comprise sand or ceramic proppant. [0025-0028]

Claim 5
Robb discloses the composite diversion material of claim 4, wherein the ceramic proppant has size from about 20 mesh to about 150 mesh. [0025-0028]

Claim 6
Robb discloses the composite diversion material of claim 4, wherein the ceramic proppant has size from about 5 mesh to about 14 mesh. [0025-0028]

Claim 7
Robb discloses the composite diversion material of claim 5, wherein the non-degradable component comprises 7 to 15 non-degradable particles. [0025-0028]

Claim 8
Robb discloses the composite diversion material of claim 6, wherein the non-
degradable component comprises 5 to 25 non-degradable particles, and wherein at least 2 of the non-degradable particles are in direct contact with each other. [0025-0028 & Claim 1]

Claim 9
Since Robb discloses the same composite diversion material comprising a degradable component, wherein the degradable component comprises a polymeric material, it would degrade in the presence of a fluid at a temperature from about 25°C to about 180°C.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).. (Original) 

Claim 10
Robb discloses the composite diversion material of claim 9, wherein the degradable
component comprises polyvinyl alcohol. (Examples of suitable degradable solid particulates may be found in U.S. Pat. Nos. 7,036,587; 6,896,058; 6,323,307; 5,216,050; 4,387,769; 3,912,692; and 2,703,316, the relevant disclosures of which are incorporated herein by reference. [0029]) On US Patent No. 6,323,307 to Bigg et al. incorporated by reference recites It is within the scope of this embodiment that at least two homopolymers or copolymers can be mixed together to produce a polymer blend for a disposable material with improved degradation characteristics. For example, a hydrophilic polymer can be mixed with a hydrophobic polymer to produce a physical blend that is more hydrophobic than the original hydrophilic polymer and less hydrophobic than the original hydrophobic polymer. Suitable hydrophilic polymers include, but are not limited to, polylactic acid, polyacrylic acid, polyvinyl pyrrolidone, polyvinyl alcohol, polyvinyl acetate, polyethylene glycol, polypropylene glycol, maleic anhydride copolymers, polyanhydrides, polyureas, and mixtures thereof. Suitable hydrophobic polymers include, but are not limited to polyethylene, polystyrene, polyvinyl chloride, polypropylene, acrylonitrile polymers, styrene-butadiene copolymers, polyisoprene, polyalkenoic acids, and mixtures thereof. Intermediate hydrophilic polymers include aliphatic polyamides, polyurethanes, polyalkylene carbonates, and mixtures thereof. (Col. 14 l. 30-48)

Claim 11
Robb discloses the composite diversion material of claim 10, wherein the degradable
component further comprises one or more of polylactic acid, polyglycolic acid, starch, cellulose, carboxymethyl cellulose, acrylic latex, guar, polytrimethylene terephthalate, polybutylene succinate, polybutylene adipate terephthalate, polybutylene adipate succinate, and polyvinyl acetate, polyolefins, water-soluble polymers and any combinations thereof. [0029; 0031-0037]

Claim 22-24
Since Robb discloses the same composite diversion material an agglomeration of a non-degradable component and a degradable component, it would have the and
 the degradable component coated onto and encapsulated coated onto and
encapsulating the non-degradable component  it would also have an agglomeration of ceramic proppant adhered together by the degradable component or at least two of the two or more non-degradable particulates are in direct contact with one another, or wherein a portion of the degradable component is disposed between two adjacent non-degradable particulates.
	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 25
Since Robb discloses the same composite diversion material comprising a non-degradable component, it would have the non-degradable particulates have a long term permeability at 7,500 psi of at least about 20 D, after complete degradation of the degradable component. 
	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).. 

Claim 26
Robb discloses the claimed invention except for the non-degradable component comprises at least about 75% by volume of the composite diversion material. It would have been obvious to a person of ordinary skill in the art before the effective filling date was made to have the non-degradable component comprises at least about 75% by volume of the composite diversion material, since it has been held that “Where” the general conditions of a claim are recited in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105, USPQ 233.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Robb as applied to claim 2 above, and further in view of Duenckel  (US 2016/0075941 A1) (“Duenckel” herein- cited previously)

Claims 3-4
Robb discloses the composite diversion material of claim 2.  Robb however does not explicitly disclose, wherein the ceramic proppant has a bulk density of less than 3 g/cc and has a silica concentration of about 0.1 wt% to about 70 wt %.
	Duenckel teaches the above limitation (See paragraphs 0055 and 0060 → Duenckel teaches this limitation in that the proppant particulates 106 can be or include silica and/or alumina in any suitable amounts. According to several exemplary embodiments, the proppant particulate 106 include, less than 60 wt %, less than 40 wt %, less than 30 wt %, less than 20 wt %, less than 10 wt %, or less than 5 wt % silica based on the total weight of the proppant particulates 106. The proppant particulates 106 of the proppant compositions disclosed herein have an apparent specific gravity of less than 3.0 g/cm.sup.3, less than 2.8 g/cm.sup.3, or less than 2.5 g/cm.sup.3.) for the purpose of having porous and/or non-porous proppant particulates having any suitable permeability and conductivity. [0058]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic proppant of Robb with the above limitation, as taught by Duenckel, in order to have porous and/or non-porous proppant particulates having any suitable permeability and conductivity. [0058]

Response to Arguments
Applicant’s arguments, filed on 07/30/2021, with respect to the rejection(s) of Claims 1-11 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/17/2021